 1
                                                                         FILED
                                                              CLERK, U.S. DISTt?!CT COURT
 2
 3                                                                             2oz~
 4
                                                            CENTRAL DISTRI       ALI
                                                          ~ EASTERN DIVISIO
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       Case No.: ,~:~ ~ —~,J ~~L~ ~l
11
                           Plaintiff,                ORDER OF DETENTION PENDING
12                                                   FURTHER REVOCATION
                   v.                                PROCEEDINGS
13                                                    FED. R. CRIM.P. 32.1(a)(6); 18
                                                       .S.C. § 3143(a)(1))
14
                           Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~o~~~.~                       District of
18   ~~~       ~~1?~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~ The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (~)        information in the Pretrial Services Report and Recommendation
26           (~         information in the violation petition and reports)
27           (~         the defendant's nonobjection to detention at this time
28           () other:


                                                 1
     1            and/ or
  2 B.(~          The defendant has not met his/her burden of establishing by clear and
  3              convincing evidence that he/she is not likely to pose a danger to the
  4              safety of any other person or the community if released under 18 U.S.C.
  5              § 3142(b) or (c). This finding is based on the following:
  6              (k)   information in the Pretrial Services Report and Recommendation
  7             (~     information in the violation petition and reports)
  8             (~     the defendant's nonobjection to detention at this time
  9             ()     other:
 10
 11      IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~ v ,,~~- ~~ ~i`~ 2~
15                                                 United States Magistrate Judge
16
17
18
19
20
21
22 ~I
23
24
25
26
27
28


                                               2
